ACCEPTED
                                                                                            03-14-00398-CR
                                                                                                    4270717
                                                                                   THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       2/25/2015 8:08:12 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                GEORGE E. McCREA
                         District Attorney- 119'h Judicial District
                                      124 W. Beauregard
                                                                              FILED IN
                                   San Angelo, Texas 76903            3rd COURT OF APPEALS
325/659-6583                                                              AUSTIN, TEXAS
                                                                         325/655-6116
325/658-6831 (Fax)
                                                                      2/25/2015 8:08:12 AM
                                                                        JEFFREY D. KYLE
                                   February 25, 2015                            Clerk


Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Capitol Station
Austin, Texas 78711

Style: Benny Rivera Rodgers v. The State of Texas-Case# 03-14-00398-CR
       Trial Court# DSM-13-01853, 119th District Court

Dear Mr. Kyle:

        The State believes that the trial court ruled correctly in this case. With
regard to the Anders brief filed by Appellant, the State hereby notifies the Court
that it will not respond on the merits to the points raised and conceded by
Appellant's brief. Please file this letter response with the papers in the cause and
bring it to the attention of the appropriate members of the Court or its staff.

                                             Sincerely,



                                              /J~~
                                            ,//
                                          ;J.-B~
                                             Asst. District Attorney
                                             119th Judicial District
                                             124 W Beauregard, Ste. B
                                             San Angelo, TX 76903
                                             (325) 659-6583
                                             (325) 658-6831 FAX
                                             State Bar No. 04338625

Ms. Amy A. Hennington
Amy Hennington & Associates P.C.
125 South Washington Street
San Angelo, TX 76901
amy@henningtonlaw.com